BILAYER COMPONENT FOR A LITHIUM BATTERY
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I: Subspecies Ib, Subspecies IIa, and Subspecies IIIb (Claims 1-4, 6, 7, 9, 11, 24, and 25) in the reply filed on 10/26/2022 is acknowledged.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12/8/2020, 12/10/2020, 1/26/2022, and 10/26/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 discloses Formulae 1 and 2 for the lithium garnet compound. However, the x in both formulae is 0≤x≤5. If 7/3≤x≤5, however, then the amount of lithium in a lithium garnet compound will vary from 0 to -15. An appropriate correction or explanation is needed for this discrepancy. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, 4, and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hitz et al. (US 2017/0155169 A1).
Regarding claim 1, Hitz et al. teach a component for a lithium battery (Abstract and paragraph 0004 disclose ceramic ion-conducting multilayer structures for lithium batteries.)  comprising: a first layer comprising a lithium garnet having a porosity of 0 percent to less than 25 percent, based on a total volume of the first layer; and a second layer on the first layer and having a porosity of 25 percent to 80 percent, based on a total volume of the second layer (Paragraphs 0033-0034 disclose the structure having a dense layer having less than 5% porosity and a porous layer having a porosity of 40-90%.), wherein the second layer is on the first layer and the second layer has a composition that is different from a composition of the first layer (Paragraphs 0046 and 0047 disclose optional methods of making each of the dense and porous layers which can comprise different materials.).
Regarding claim 2, Hitz et al. teach the component of claim 1, wherein at least one of the first layer has a thickness of 0.1 micrometer to 40 micrometers, or the second layer has a thickness of 10 micrometers to 150 micrometers (Fig. 8).
Regarding claim 4, Hitz et al. teach the component of claim 1, wherein the lithium garnet comprises at least one of a compound of Formula 1 or a compound of Formula 2: 
Formula 1
 Li(7-3x)MxLa3Zr2O12,
 Formula 2 
Li(7-3x)MxLa3Zr2O12-yNy, wherein, in Formulas 1 and 2, each M is independently at least one of H, Hf, W, Te, Al, Ta, Ba, Ga, Sr, Mg, Nb, Fe, Mo, Cs, Ca, or Nd, and x in Formula 1 and x in Formula 2 are each independently 0≤x≤5, and 0<y≤6 (Paragraph 0040 discloses Li7La3Zr2O12 as a potential lithium garnet material.).
Regarding claim 6, Hitz et al. teach the component of claim 1, wherein the second layer comprises at least one of yttrium stabilized zirconium, aluminum oxide, anodized aluminum oxide, magnesium oxide, or a silicon oxide of the formula SiOx wherein 0≤x≤2 (Paragraph 0047 discloses the porous layer can comprise Al2O3.).
Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 7 is rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Hitz et al. (US 2017/0155169 A1).
Regarding claim 7, Hitz et al. teach the component of claim 1. However, they do not teach wherein the second layer comprises an oxide having a Young’s modulus of equal to or less than 150 megapascals.
Hitz et al. teach wherein the porous layer (second layer) can comprise aluminum oxide (Paragraph 0047). 
MPEP 2112.01 Composition, Product, and  Apparatus Claims
"Products of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. 

Allowable Subject Matter
Claims 3, 9, 11, 24, and 25 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art does not disclose the subject matter of claims 3, 9, 11, 24, and 25. Furthermore, none of the cited prior art of record discloses an ionic liquid in a pore of the second layer.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL S GATEWOOD whose telephone number is (571)270-7958. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Daniel S. Gatewood, Ph.D.
Primary Examiner
Art Unit 1729



/DANIEL S GATEWOOD, Ph. D/Primary Examiner, Art Unit 1729